UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1998


JOSE WILBER ROSA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 7, 2011                  Decided:   March 21, 2011


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph M. Perez, Arlington, Virginia, for Petitioner.      Tony
West, Assistant Attorney General, Michelle G. Latour, Assistant
Director, Jessica E. Sherman, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Wilber Rosa, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   dismissing    his      appeal    from   the   immigration

judge’s denial of his application for temporary protected status

(“TPS”).    For the reasons set forth below, we deny the petition

for review.

            TPS   is   authorized   by    8    U.S.C.   § 1254a      (2006),   and

“allows eligible nationals of a foreign state to temporarily

remain in the United States during the pendency of that state’s

designation for the TPS program.”             Cervantes v. Holder, 597 F.3d

229, 231 (4th Cir. 2010).           The Attorney General designated El

Salvador for the TPS program on March 9, 2001, based on the

devastating earthquakes that the country suffered in early 2001.

66 Fed. Reg. 14214 (Mar. 9, 2001).                The initial registration

period began on March 9, 2001, and ended on September 9, 2002.

Id. at 14214-15.       The designation has been extended on numerous

occasions, and is currently set to expire on March 9, 2012.                    75

Fed. Reg. 39556 (July 9, 2010).

            Rosa filed his application for TPS on September 13,

2006, four years after the initial registration period ended.

The regulations implementing the TPS statute, however, carve out

an exception to the initial registration period and provide that

an applicant may qualify for “late initial registration” if, at

                                      2
the time of the initial registration period:                            (1) the applicant

was in valid nonimmigrant status or had been granted voluntary

departure or other relief from removal; (2) the applicant had a

pending application for change of status, adjustment of status,

asylum, voluntary departure, or other relief from removal, or

such    application         was     subject         to   further      review       or       appeal;

(3) the applicant was a parolee or had a pending request for

reparole; or (4) the applicant was the spouse or child of an

alien   who    was        eligible      to    be    a    TPS    registrant.             8   C.F.R.

§ 1244.2(f)(2)            (2010).        Because         Rosa       failed    to     file        his

application         during        the        initial       registration            period         or

demonstrate his eligibility for late initial registration under

§ 1244.2(f)(2),           the   immigration          judge     and    the    Board      properly

found him ineligible for TPS.

              Rosa,         however,          argues         that      the     registration

requirements for TPS set forth in 8 C.F.R. § 1244.2 are overly

restrictive         and     conflict         with    the     governing       statute.            In

reviewing Rosa’s challenge to the regulation, we employ the two-

step analysis prescribed by the Supreme Court in Chevron U.S.A.,

Inc., v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984).

See Suisa v. Holder, 609 F.3d 314, 318 (4th Cir. 2010).                                       Under

Chevron,      the    plain      meaning        of    the     statute    controls            if   the

provision in question is unambiguous.                          Suisa, 609 F.3d at 318;

Saintha v. Mukasey, 516 F.3d 243, 251 (4th Cir. 2008).                                           If,

                                                3
however, “the statute is silent or ambiguous with respect to the

precise issue, then [the Court] must decide whether the agency’s

interpretation of the statute is reasonable, and thus, entitled

to deference.”       Suisa, 609 F.3d at 318.

             We have thoroughly considered Rosa’s challenges to the

regulation at issue and find them without merit.                                  Because the

intent of Congress to delegate authority to the Attorney General

to establish a registration deadline was clear and unambiguous,

see   8   U.S.C.     §    1254a(c)(1)(A)(iv)              (2006),     we    defer        to     the

Attorney General’s creation of the initial registration period

under the first step of Chevron.                         Applying the second step of

Chevron, we find that the Attorney General’s promulgation of 8

C.F.R.     § 1244.2(f)       (2010),         which       provides    for     late        initial

registration        for   certain        TPS       applicants,        was        based     on     a

reasonable    interpretation            of    § 1254a(c)(1)(A)(iv)               and   was      not

arbitrary,    capricious,          or    manifestly         contrary        to    law.          See

Chevron,     467     U.S.     at        844    (providing           that     a     regulation

promulgated to fill a gap left, implicitly or explicitly, by

Congress is “given controlling weight unless [it is] arbitrary,

capricious, or manifestly contrary to the statute”); Suisa, 609

F.3d at 319 (same).

             Accordingly,      we       deny       the    petition    for        review.         We

dispense     with     oral    argument          because       the     facts        and     legal



                                               4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                5